                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JENNIFER AKRIDGE,
                                            )
       Plaintiff,                           )
                                            )
v.                                          )      CASE NO. 2:17cv372-GMB
                                            )      [wo]
ALFA MUTUAL INSURANCE                       )
COMPANY,                                    )
                                            )
       Defendant.                           )

                                 FINAL JUDGMENT

       In accordance with the Order entered this date, judgment is ENTERED in favor of

the Defendant and against Plaintiff Jennifer Akridge.

       Costs are TAXED against Plaintiff for which execution may issue.

       The Clerk of Court is DIRECTED to enter this document on the civil docket sheet

as a Final Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure and to

close the file.

       DONE this 20th day of February, 2019.
